Citation Nr: 1533957	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-47 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, other than service-connected hypertension.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2008 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran is a Florida resident, jurisdiction has been retained by the RO in St. Petersburg, Florida.

In addition to the issues captioned above, the Veteran also perfected other service connection claims denied in December 2008 rating decision on appeal, namely claims for a lower back disability, obstructive sleep apnea, erectile dysfunction, and hemorrhoids.  However, the RO subsequently granted these service connection claims, as reflected in an August 2010 rating decision, thereby extinguishing the related appeals.    

The Veteran also perfected an appeal of the RO's initial denial of his service connection claim for diabetes mellitus, type II; however, that appeal was also extinguished by the diabetes mellitus service connection grant reflected in an August 2013 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran sought service connection for all of the disabilities on appeal upon his discharge from service, and the record reflects that with regard to his claimed cardiac, left shoulder, and right hand impairments, service connection has been denied based on the lack of current clinical diagnoses of related disabilities.  However, the Veteran's comprehensive VA treatment records created since his September 2008 discharge from service are not of record and must be obtained before a determination can be made that the Veteran has not been diagnosed with his claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

If a review of these outstanding treatment records reveals that the Veteran has been diagnosed with these claimed disabilities, VA examinations must be obtained to determine if the Veteran's current disabilities are related to his reported in-service symptoms and documented in-service treatment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the Veteran's service connection claim for a left knee disability, the Veteran's initial 2008 VA examination failed to reveal any left knee impairment.  However, the RO procured a new VA left knee examination in June 2015, during which the VA examiner opined that the Veteran's left knee disability diagnosed during the examination was unrelated to service, but rather due to the Veteran's post-service occupational duties and current body habitus.  As the RO has not readjudicated the Veteran's left knee service connection claim since obtaining this examination and medical opinion, the claim must be remanded, to this end.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the entirety of the Veteran's VA treatment records from September 2009 to the present.  

2.  If these VA treatment records reveal symptom of or diagnoses of a cardiac disability (other than service-connected hypertension), a left shoulder disability, or a right hand disability, then schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine whether the Veteran's current disabilities are related to service.  The electronic claims file must be available to the examiner for review.

After a eliciting a history of the Veteran's cardiac, left shoulder, and right hand disabilities and conducting a relevant clinical examination, the examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that any cardiac, left shoulder, or right hand disability diagnosed since service or during this VA examination had its onset in, or is otherwise related to, service.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the following in-service findings:

Cardiac Impairment
* In-service problem list included atypical chest pain;
* Chest x-rays and electrocardiograms performed throughout service were normal;
* July 2004 and September 2006 stress tests (performed based on the Veteran's reports of heart palpitations when exercising) revealed normal results;
* The Veteran was diagnosed with hyperlipidemia in February 2006; and
* No cardiac impairment was observed during August 2008 VA examination. 

Left Shoulder Impairment 
* In December 2006 and March 2008, the Veteran was diagnosed with rotator cuff tendonitis;
* No left shoulder impairment was observed during the August 2008 VA examination.

Right Hand Impairment
* Veteran reports experiencing a service-related right hand impairment; however, he received no related in-service treatment; and  
* No right hand impairment was observed during the August 2008 VA examination. 

The examiner must provide a complete rationale for all requested opinions.  

3.  Then, readjudicate the Veteran's service connection claims for cardiac, left shoulder, right hand, and left knee disabilities.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


